Citation Nr: 1600549	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  13-34 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to service-connected intervertebral disc syndrome.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel

INTRODUCTION

The Veteran served on active duty from August 2001 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana, which denied entitlement to service connection for headaches, left leg sural sensory neuropathy, spinal stenosis, and lumbar spine disc bulge, as secondary to service-connected thoracic syringomyelia, stemming from an August 2011 claim.  Jurisdiction of the case has since been transferred to the RO in Seattle, Washington.

In June 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  At such time, the Veteran submitted additional evidence.

Subsequent to the hearing, in a December 2015 rating decision, the RO recharacterized the Veteran's thoracic syringomyelia as intervertebral disc syndrome, which was noted to include the previously denied disabilities of thoracolumbar spine degenerative disc disease, lumbar spine disc bulge, and spinal stenosis, and increased the rating from 30 to 40 percent, effective June 24, 2015, the date VA received the Veteran's most recent intent to file.  Similarly, the December 2015 rating decision granted service connection for radiculopathy of the left lower extremity, which was noted to include the previously denied disability of left leg sural sensory neuropathy, and assigned a 10 percent rating, effective June 24, 2015, the date VA received the Veteran's most recent intent to file.  As such award is a full grant of the benefit sought on appeal with respect to the Veteran's claims of entitlement to service connection for left leg sural sensory neuropathy, spinal stenosis, and lumbar spine disc bulge, such issues are no longer in appellate status.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran contends that her headaches are caused or aggravated by her service-connected intervertebral disc syndrome, which was previously characterized as thoracic syringomyelia.  At her June 2015 Board hearing, she testified that, in connection with the onset of her thoracic syringomyelia during service, she experienced headaches.  In this regard, the Board observes that her service treatment records reflect such complaints, to include in April 2002 and a February 2003 record from Dr. Janss, who noted that her history was positive for headaches.

The Veteran was provided with a VA examination in September 2011 in order to determine the nature and etiology of her headaches.  At such time, the examiner opined that the Veteran's recent onset of headaches, which he noted to be in January 2011, are not due to, caused, or aggravated beyond normal progression as a result of her service-connected thoracic syringomyelia, which was diagnosed in 2005.  However, no rationale was provided for this opinion.  As such, the Board finds this examination report inadequate for purposes of deciding the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes); Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ('[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions').  Furthermore, while the Veteran underwent another VA examination in October 2015, at which time the examiner noted in the medical history section in regard to her thoracic syringomyelia that the Veteran's headaches remained a constant problem, he did not offer an etiological opinion.

Therefore, the Veteran should be provided with another VA examination to determine whether her headaches had their onset during service, or are caused or aggravated by her service-connected spine disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of her headaches.  The record and a copy of this Remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the record.  The examination is to include a review of the Veteran's history and current complaints, as well as an evaluation of this disorder, and any tests deemed necessary.

The examiner should address the following:

(A)  Identify the nature of the Veteran's headaches.

(B)  Offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's headaches had their onset in service or are otherwise related to her military service, to include her in-service complaints of headaches.

(C)  If it is determined that the Veteran has a diagnosis of migraine headaches, offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that such had their onset within one year of her service discharge in June 2005, i.e., by June 2006.  If so, please describe the manifestations.

(D)  Offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's headaches are caused OR aggravated by her intervertebral disc syndrome, which was previously characterized as thoracic syringomyelia.  If the Veteran's headaches have been aggravated by her service-connected spine disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.

In offering his or her opinion, the examiner should consider the medical evidence of record as well as the Veteran's lay statements concerning the onset and continuity of symptomatology.  A rationale for any opinion offered should be provided.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





